Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-18 are currently pending.

Priority
The Acknowledgment is made of applicant’s claim for priority under provisional Application No. 62/745,141, filed on October 12, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 26, 2020 has been received and considered by the examiner.

Drawings
The drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a horizontal leg positioned adjacent said upper surface of said railroad tie, oriented generally orthogonal to and at a first acute angle relative to said vertical plane” in lines 6-7. The present specification discloses the first acute angle to be “approximately forty-five degrees” (page 7, lines 26-27). Therefore, it is unclear whether the horizontal leg is oriented orthogonal to (90 degrees) or at an acute angle relative to the vertical plane. For examination purposes, “generally orthogonal to” has not been given any patentable weight. To overcome the 112(b) rejection, the examiner suggests modifying the limitation to read “a horizontal leg positioned adjacent said upper surface of said railroad tie, oriented generally orthogonal to the vertical leg and at a first acute angle relative to said vertical plane.”
Claim 14 recites “orienting said horizontal leg substantially co-planar with said upper surface of said railroad tie and substantially orthogonal to and at a first acute angle relative to said vertical plane” in lines 2-3. The present specification discloses the first acute angle to be “approximately forty-five degrees” (page 7, lines 26-27). Therefore, it is unclear whether the horizontal leg is oriented orthogonal to (90 degrees) or at an acute angle relative to the vertical plane. For examination purposes, “substantially orthogonal to” has not been given any patentable weight. To overcome the 112(b) rejection, the examiner suggests modifying the limitation to read “orienting said horizontal leg substantially co-planar with said upper surface of said railroad tie and substantially orthogonal to the vertical leg and at a first acute angle relative to said vertical plane.”

Allowable Subject Matter
Claims 1-8 are objected to, but would be allowable if the Claim 1 rejection in view of 35 USC § 112 second paragraph is overcome.
Claims 9-13 and 15-18 are allowed. Claim 14 would be allowable if the rejection in view of 35 USC § 112 second paragraph is overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1 and its depending claims 2-8, the closest prior art Fazio (US 11,236,474 B2) teaches (Fig. 2-5): A clip (122) for securing a railroad tie (102, 110) atop a support (104), wherein said railroad tie (102, 110) comprises an upper surface defining a horizontal plane (Fig. 2) and a leading face (101) defining a vertical plane (Fig. 2), said clip (122) comprising: a vertical leg (annotated Fig. 2 below) positioned adjacent said support (104); a horizontal leg (124) positioned adjacent said upper surface of said railroad tie (102); and a resilient hook-shaped portion (128) extending downwardly from said second curved interconnected portion (annotated Fig. 2 below) to a hook point, wherein said resilient hook-shaped portion is shaped and made such that said clip is biased toward a seated position characterized by said hook point located beneath said support (Fig. 2-3). 
However, Fazio fails to teach that the vertical leg extends through a hole in said railroad tie from an insertion tip to a first curved interconnected portion; a horizontal leg that is oriented at a first acute angle relative to said vertical plane, and extending from said first curved interconnected portion to a second curved interconnected portion. While Fazio teaches a vertical leg (annotated Fig. 2 below), the examiner finds no obvious reason to modify the vertical leg such that the vertical leg extends through an opening of the railroad tie (102) such as that of the horizontal leg (124). Such a modification would require improper hindsight reasoning. Further, it would not be obvious to modify the horizontal leg (124) to be oriented at a first acute angle relative to a vertical plane (plane of leading face 101), and to 
Regarding claim 9 and its depending claims 10-18, the closest prior art Fazio (US 11,236,474 B2) teaches (Fig. 2-5) does not explicitly teach the method comprising the steps of: providing a clip comprising a unitary length of metal rod made into a vertical leg having an insertion tip, wherein the vertical leg is inserted through a hole in said railroad tie such that said position of said insertion tip defines an insertion site on said upper surface. 
While Fazio teaches a vertical leg (annotated Fig. 2 below), the examiner finds no obvious reason to modify the vertical leg such that the vertical leg has an insertion tip that extends through an opening on the railroad tie’s (102) upper surface such as that of the horizontal leg (124). Such a modification would require improper hindsight reasoning. 

    PNG
    media_image1.png
    472
    651
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-3659784-A: Teaches a bracket for use with a clamp and screw spike adapted to clamp elevated railroad ties to a support structure comprises a U-shaped member having a base portion and vertically extending wing portions. The base portion is provided with an elongated slot and a washer received therein for registering with the nut-shaped head portion of the screw spike. The vertically extending wing portions are adapted to be secured to the tie, the bracket preventing the screw spike and clamp from disengaging and falling from said tie. 
US-4687134-A: Teaches a resilient clip with a resilient end in the form of a compression arch engages a girder flange to limit vertical movement and a tie-engaging end includes downwardly and outwardly extending ears for laterally restraining the cross-tie;  shoulder on the resilient end also engages a side of the girder flange to further limit lateral movement; to provide greater resilience, the arch can be in the form of two separate finger portions joined at the base with the body portion to form a U, each of the finger portions having a lip adapted to overlie the girder flange; a projecting lug adjacent to the opening for the bolt is provided to facilitate securing a bolt tensioning member, i.e., a nut.
US-4795091-A: Teaches an adjustable railway fastening for securing a bridge girder or cover plate of the girder to a cross-tie on a bridge which includes a resilient clip having a planar body portion with an elongated slotted opening therein for a bolt which is offset with respect to the resilient end engaging bridge girder. 
US-9512573-B2: Teaches a tie fastener apparatus for attaching railroad ties to a superstructure; the apparatus comprises a threaded hook bolt, including a hook with a hook end to engage the underside of a flange of a superstructure beam.
US-11236474-B2: Teaches (Fig. 2-5): A clip (122) for securing a railroad tie (102, 110) atop a support (104), wherein said railroad tie (102, 110) comprises an upper surface defining a horizontal plane (Fig. 2) and a leading face (101) defining a vertical plane (Fig. 2), said clip (122) comprising: a vertical leg (annotated Fig. 2 below) positioned adjacent said support (104); a horizontal leg (124) positioned adjacent said upper surface of said railroad tie (102); and a resilient hook-shaped portion (128) extending downwardly from said second curved interconnected portion (annotated Fig. 2 below) to a hook point, wherein said resilient hook-shaped portion is shaped and made such that said clip is biased toward a seated position characterized by said hook point located beneath said support (Fig. 2-3).
DE-3112025-A: Teaches (Fig. 12-14): A clip for securing a railroad tie (1) atop a support (4), wherein said railroad tie comprises an upper surface defining a horizontal plane and a leading face defining a vertical plane, said clip comprising: a horizontal leg (5e) at a first acute angle relative to said vertical plane (Fig. 14), and extending from said first curved interconnected portion to a second curved interconnected portion; and a resilient hook-shaped portion extending downwardly from said second curved interconnected portion to a hook point, wherein said resilient hook-shaped portion is shaped and made such that said clip is biased toward a seated position characterized by said hook point located beneath said support; fails to teach a clip with a vertical leg that has an insertion tip that extends through an opening on the railroad tie’s (102) upper surface. 
KR-100817449-B1: Teaches a railway sleeper fastening member for a bridge comprises front and rear elliptical plate springs(10,10a) located on the front and rear sides of a sleeper (50) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617